Case: 20-40602       Document: 00516132691             Page: 1      Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                         United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                December 15, 2021
                                      No. 20-20622
                                                                                   Lyle W. Cayce
                                                                                        Clerk
   Keping Xie,

                                                                   Plaintiff—Appellant,

                                           versus

   University of Texas M.D. Anderson Cancer Center;
   University of Texas at Houston Police Department;
   Charles G. Dunn; Vicki King; Richard Gonzalez; Steve
   Haydon,

                                                                Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19-CV-05014


   Before Owen, Chief Judge, Clement, and Duncan, Circuit Judges.
   Per Curiam:*
          Keping Xie sued his former employer, University of Texas M.D.
   Anderson Cancer Center (“MDA”), the University of Texas at Houston
   Police Department (“UTPD”), and several individuals alleging violations of


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-40602     Document: 00516132691          Page: 2    Date Filed: 12/15/2021




                                   No. 20-20622


   the federal Constitution and Texas law. Xie failed to object to a magistrate
   judge’s report recommending dismissal of his claims. Adopting the report,
   the district court dismissed Xie’s claims with prejudice. We affirm.
                                        I.
          Xie worked as a professor and researcher at MDA for several years. In
   January 2018, MDA found data suggesting Xie had digitally altered a
   restaurant receipt to receive extra reimbursement. On this basis, UTPD
   Officer Richard Gonzalez obtained a warrant to search Xie’s home, office,
   and vehicle for evidence of tampering with a government record. On its face,
   the warrant states it was issued at 1:04 a.m. on January 26, 2018. The parties
   now agree this was a typographical error and the warrant was actually issued
   on that day at 1:04 p.m.
          Xie alleges UTPD Officer Charles Dunn was at his home
   “[t]hroughout the day” on January 26. According to Xie, Dunn falsely
   claimed to be an FBI agent and used threats and force to enter Xie’s home.
   Later that day, Dunn and others returned to execute the search warrant,
   seizing 88 data drives. MDA placed Xie on leave, and he later joined the
   faculty at the University of Arizona College of Medicine (“UACM”).
          While searching Xie’s drives for evidence of record tampering, UTPD
   officers discovered suspected child pornography. On June 18, 2018, UTPD
   obtained a second warrant to search Xie’s devices for evidence of child
   pornography. Xie was subsequently arrested for possession of child
   pornography, resulting in UACM terminating Xie’s employment. But when
   a Harris County grand jury subsequently declined to indict Xie, the case
   against him was dismissed.




                                         2
Case: 20-40602        Document: 00516132691              Page: 3       Date Filed: 12/15/2021




                                         No. 20-20622


            Xie then sued MDA, UTPD, Dunn, Gonzalez, Steve Haydon, and
   Vicki King1 (collectively, “Defendants”), alleging violations of the federal
   Constitution and Texas law. The magistrate judge’s report recommended
   granting Defendants’ motion to dismiss Xie’s claims. Xie did not file an
   objection. The district court adopted the magistrate’s recommendation and
   dismissed Xie’s complaint with prejudice. Xie timely appealed.
                                              II.
            We normally review the grant of a motion to dismiss de novo. Masel v.
   Villarreal, 924 F.3d 734, 742–43 (5th Cir. 2019). But when a party fails to
   timely object to a magistrate judge’s report and recommendation, we review
   only for plain error. See 28 U.S.C. § 636(b)(1)(C); see also Longoria Next
   Friend of M.L. v. San Benito Indep. Consol. Sch. Dist., 942 F.3d 258, 270 (5th
   Cir. 2019). Accordingly, we will reverse only when “there is (1) an error;
   (2) that is clear or plain; (3) that affects the defendant’s substantial rights;
   and (4) that seriously affects the fairness, integrity or public reputation of
   judicial proceedings.” United States v. Vasquez, 216 F.3d 456, 459 (5th Cir.
   2000).
            Dismissal is warranted under Federal Rule of Procedure 12(b)(6)
   where a plaintiff fails to plead “enough facts to state a claim to relief that is
   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.                      544,
   570 (2007). A complaint will not survive dismissal if it offers only speculative,
   conclusory, or formulaic allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 678–
   82 (2009) (citations omitted).

            1
             Steve Haydon is the former Senior Vice President of Regulatory Affairs and
   General Counsel of MDA. Xie claims Haydon “is the person believed to be involved in
   overseeing and making decisions about Xie’s grants . . . .” Vicki King is a UTPD officer.
   As the magistrate judge explained, King was “grouped . . . with . . . other individual
   defendants throughout the complaint but [Xie] failed to allege a single specific action that
   she took.”




                                                3
Case: 20-40602         Document: 00516132691               Page: 4      Date Filed: 12/15/2021




                                          No. 20-20622


                                               III.
           Xie properly appeals only the district court’s dismissal of his Fourth
   Amendment and due process claims.2 He also appeals the magistrate judge’s
   decision not to consider certain of his exhibits and not to grant him leave to
   amend his complaint. We address each issue in turn.
                                                A.
           To show a Fourth Amendment violation, Xie alleges: (i) Dunn entered
   his home without consent and obtained information on which the first search
   warrant was based, (ii) the second search warrant was based on Gonzalez’s
   false statement that Dunn’s initial entry was consensual, and (iii) Xie was
   arrested for possessing child pornography without probable cause.
                                                 i.
           Xie argues the magistrate judge plainly erred in dismissing his Fourth
   Amendment claim against Dunn because the dismissal turned on the
   mistaken premise that the first search warrant issued at 1:04 a.m.3 As
   Defendants concede, the warrant actually issued at 1:04 p.m. We disagree
   with Xie that this discrepancy shows plain error.


           2
              Xie mentions in passing his claims that he was subject to malicious prosecution
   and that Defendants conspired to violate his rights. But he has waived those claims by
   failing to brief them. See Nichols v. Enterasys Networks, Inc., 495 F.3d 185, 190 (5th Cir.
   2007) (“Where analysis is so deficient, this court has considered the issue waived for
   inadequate briefing.”). Additionally, Xie does not appeal dismissal of his claims for takings
   under the Fifth Amendment and Texas law, negligence, violation of the equal protection
   clause, and violation of the due process clause caused by seizure of his personal property.
           3
               Xie also argues that the facts in the affidavit supporting that warrant are
   “contradictory and deceptive.” But he does not identify any such contradictions and so
   fails to show plain error on that ground. Xie also argues that if the receipt had been altered
   before he submitted it to MDA, it would not qualify as a government document under
   Texas Penal Code article 37.10. But Xie did not present this argument to the district court
   and so has waived it.




                                                 4
Case: 20-40602        Document: 00516132691             Page: 5      Date Filed: 12/15/2021




                                        No. 20-20622


           The magistrate noted the warrant’s 1:04 a.m. issuance to underscore
   that the warrant could not have been informed by Dunn’s initial entry, which
   occurred later in the day. But this was only an alternative basis for the
   magistrate’s decision. Independent of the warrant’s timing, the magistrate
   concluded that “Xie points to no factual support” for his allegation that
   “Dunn communicated information acquired during the allegedly non-
   consensual search to Gonzalez for inclusion in the warrant application.” The
   record shows without dispute that this is correct. Gonzalez’s affidavit, which
   was the basis for the warrant, depends on numerous previously-gathered
   forensic details about Xie’s altered receipt and has nothing to do with what
   Dunn may or may not have seen during his initial entry into Xie’s home. Xie
   has therefore failed to show plain error with respect to the dismissal of his
   Fourth Amendment claim against Dunn.4
                                              ii.
           Xie also argues the magistrate plainly erred in dismissing his challenge
   to the second warrant (the one seeking evidence of child pornography). He
   claims that warrant was based on Gonzalez’s false representation that
   Dunn’s initial search of Xie’s home was consensual. Xie again fails to show
   plain error.
           As the magistrate correctly observed, liability may be imposed with
   respect to the second warrant only if (1) Gonzalez was aware of any falsity
   when testifying or he acted with reckless disregard for the truth, and (2) the
   warrant would lack probable cause without the false statement. See, e.g.,

           4
             To the extent Xie brought a distinct Fourth Amendment claim based only on
   Dunn’s entering Xie’s home without consent, the magistrate explained that Xie offered
   only “conclusory allegations” that Dunn actually searched Xie’s home or seized anything
   while there. The magistrate therefore correctly concluded that those allegations were
   “insufficient to state a [Fourth Amendment] claim [against] Dunn.” Xie has failed to show
   plain error as to that conclusion.




                                              5
Case: 20-40602      Document: 00516132691          Page: 6    Date Filed: 12/15/2021




                                    No. 20-20622


   United States v. Ortega, 854 F.3d 818, 826 (5th Cir. 2017) (citing Franks v.
   Delaware, 438 U.S. 154, 155–56 (1978)). The magistrate concluded neither
   prong was met. Xie claims the magistrate plainly erred because Gonzalez’s
   affidavit characterized Dunn’s initial search of Xie’s residence as consensual.
          It is true Gonzalez’s affidavit stated that the evidence ostensibly
   supporting the second warrant “was obtained . . . using both a search warrant
   and a consent search.” But Xie’s contention that this shows plain error fails
   for two reasons. First, setting aside the description of Dunn’s search as
   consensual, the affidavit contains ample independent material establishing
   probable cause. It details Gonzalez’s training and experience identifying
   evidence of child sexual abuse and, as the magistrate recounted, “describ[es]
   five images found on Xie’s digital media devices that were confirmed by
   NCMEC to include child pornography.” Second, Xie fails to plausibly allege
   that Gonzalez either knew Dunn’s search lacked consent or that Gonzalez
   acted with reckless disregard for the truth.
          Xie therefore fails to show plain error as to the second warrant.
                                         iii.
          Finally, Xie’s claim that the magistrate plainly erred in dismissing his
   false arrest claim is similarly unavailing. A plaintiff must show an arrest
   lacked probable cause to prove false arrest. Haggerty v. Tex. S. Univ., 391 F.3d
   653, 655–56 (5th Cir. 2004). But as already explained, the magistrate found
   probable cause amply satisfied by the warrant’s describing images on Xie’s
   devices confirmed to be child pornography. That a grand jury ultimately
   declined to indict Xie does not mean his initial arrest lacked probable cause.
   See Buehler v. City of Austin/Austin Police Dept., 824 F.3d 548, 554 n.5 (5th
   Cir. 2016) (“The constitution does not guarantee that only the guilty will be
   arrested.”) (citation omitted). We find no plain error in the dismissal of Xie’s
   false arrest claim.




                                          6
Case: 20-40602      Document: 00516132691          Page: 7    Date Filed: 12/15/2021




                                    No. 20-20622


                                         B.
          Xie also appeals the dismissal of his due process claim. He alleges he
   suffered a property deprivation when MDA placed him on leave and refused
   to transfer his National Institute of Health (“NIH”) grants to UACM. A
   property deprivation demands a cognizable interest in the property in
   question. Property interests may arise from sources like contract or state law,
   Maurer v. Indep. Town, 870 F.3d 380, 385 (5th Cir. 2017), or from “rules or
   understandings” creating entitlement to property or benefits. Edionwe v.
   Bailey, 860 F.3d 287, 292 (5th Cir. 2017) (quoting Paul v. Davis, 424 U.S.
   693, 709 (1976)). A legitimate property interest thus requires a person to have
   “more than an abstract need or desire for it . . . more than a unilateral
   expectation of it.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577
   (1972).
          Xie argues he has a property interest in MDA’s NIH grants. He offers
   no support for this contention. The NIH typically awards grants to
   institutions, not individuals. And only those who have a “legitimate claim of
   entitlement to it” can claim a valid property interest. Roth, 408 U.S. at 577.
   As a result, other circuits have rejected arguments that faculty have a
   property interest in research grants. See Lewis v. Wash. State Univ., 586 F.
   App’x 271, 271 (9th Cir. 2014); Kalderon v. Finkelstein, 495 F. App’x 103, 107
   (2d Cir. 2012). Here, Xie does not identify any source of individual
   entitlement to the NIH grants, outside his role as a principal investigator
   formerly affiliated with an institution. We find no plain error in the dismissal
   of Xie’s due process claim based on his purported property interest in the
   NIH grants.
                                         C.
          Finally, Xie argues the magistrate judge made two procedural errors.
   First, he claims the judge erred by failing to consider seventeen additional




                                          7
Case: 20-40602     Document: 00516132691            Page: 8   Date Filed: 12/15/2021




                                     No. 20-20622


   exhibits Xie submitted in opposition to the motion to dismiss. Courts are
   typically confined to the pleadings when ruling on a Rule 12(b)(6) motion,
   but they may consider other documents attached to the complaint or the
   motion “that are central to the claim and referenced by the complaint.” Lone
   Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir.
   2010). A magistrate has “complete discretion” whether to consider such
   additional documents. Isquith v. Middle S. Util., Inc., 847 F.2d 186, 193 n.3
   (5th Cir. 1988) (citation omitted); see also 5C Charles Alan Wright
   & Arthur R. Miller, Federal Practice and Procedure
   § 1366 (3d ed. 2004). Here, the magistrate judge considered only those
   documents outside the pleadings that both sides agreed were central to Xie’s
   claim. Xie has failed to show that the magistrate plainly erred in exercising
   his discretion not to consider Xie’s additional documents.
          Second, Xie argues the magistrate plainly erred by not giving him
   another chance to amend his complaint. But Xie did not even request leave
   to amend after he submitted his first amended complaint. He contends only
   that the magistrate’s failure to sua sponte prompt him to amend his already-
   amended complaint amounts to plain error. This argument is meritless. Xie
   cites no authority for the proposition that a magistrate judge errs, much less
   plainly errs, by not offering to rescue a represented plaintiff from his own
   repeated pleading deficiencies.
                                                                  AFFIRMED.




                                          8